                                                     Case 5:18-cv-02225-DDP-SHK Document 11-3 Filed 10/24/18 Page 1 of 3 Page ID #:87



                                                       1   George M. Lee (SBN 172982)
                                                           SEILER EPSTEIN ZIEGLER & APPLEGATE LLP
                                                       2   601 Montgomery Street, Suite 2000
                                                           San Francisco, CA 94111
                                                       3   Phone: (415) 979-0500
                                                           Fax: (415) 979-0511
                                                       4
                                                           Attorneys for Plaintiffs
                                                       5   ARIE VAN NIEUWENHUYZEN,
                                                           THE CALGUNS FOUNDATION,
                                                       6   FIREARMS POLICY COALITION,
                                                       7
                                                           FIREARMS POLICY FOUNDATION,
                                                           SECOND AMENDMENT FOUNDATION, and
                                                       8   MADISON SOCIETY FOUNDATION

                                                       9
                                                      10                          UNITED STATES DISTRICT COURT
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                      11
                                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                                        EASTERN DIVISION
                                                      12
                                                      13   ARIE VAN NIEUWENHUYZEN, an                 Case No. 5:18-cv-02225-DDP-SHK
                                                      14   individual; THE CALGUNS
                                  Attorneys at Law




                                                           FOUNDATION;                                DECLARATION OF BRANDON COMBS
                                                      15
                                                           FIREARMS POLICY COALITION;                 IN SUPPORT OF PLAINTIFFS’ MOTION
                                                      16   FIREARMS POLICY FOUNDATION;                FOR ISSUANCE OF PRELIMINARY
                                                           SECOND AMENDMENT                           INJUNCTION
                                                      17
                                                           FOUNDATION; and MADISON
                                                      18   SOCIETY FOUNDATION,                        [FRCP 65(a)]
                                                      19
                                                                   Plaintiffs,                        Date:    November 26, 2018
                                                      20                                              Time: 10:00 a.m.
                                                      21                         vs.                  Courtrm. 9C
                                                                                                      Judge: Hon. Dean D. Pregerson
                                                      22   STANLEY SNIFF, in his capacity as
                                                      23   Sheriff of the County of Riverside;
                                                           COUNTY OF RIVERSIDE,
                                                      24
                                                      25           Defendants.
                                                      26
                                                      27
                                                           //
                                                      28
                                                           //

                                                                                                  1
                                                                       DECL. OF BRANDON COMBS ISO ISSUANCE OF PRELIM. INJUNCTION
                                                     Case 5:18-cv-02225-DDP-SHK Document 11-3 Filed 10/24/18 Page 2 of 3 Page ID #:88



                                                       1                       DECLARATION OF BRANDON COMBS
                                                       2         I, Brandon Combs, declare as follows:
                                                       3         1.     I am the executive director of The Calguns Foundation, the president
                                                       4   of Firearms Policy Coalition, and chairman of Firearms Policy Foundation, each of
                                                       5   which is a named institutional plaintiff in this action. I have personal knowledge
                                                       6   of the facts stated herein, and if called as a witness could competently testify
                                                       7   thereto.
                                                       8         2.     This declaration is executed in support of plaintiffs’ motion for
                                                       9   issuance of a preliminary injunction in this matter. Specifically, preliminary
                                                      10   injunctive relief is requested to prevent the Riverside County Sheriff’s Department
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                      11   from continuing to enforce, implement, or abide by its policies and practices that
                                                      12   prohibit non-U.S. citizens who are otherwise qualified, lawful permanent residents,
                                                      13   not prohibited from owning firearms, from applying or obtaining a license to carry
                                                      14   a concealed weapon (“CCW”).
                                  Attorneys at Law




                                                      15         3.     Plaintiff The Calguns Foundation (“CGF”) is a 501(c)3 non-profit
                                                      16   organization, the central mission of which is to serve its members, supporters, and
                                                      17   the public through educational, cultural, and judicial efforts to advance Second
                                                      18   Amendment and related civil rights.
                                                      19         4.     Plaintiff Firearms Policy Coalition (“FPC”) is a 501(c)4 nonprofit
                                                      20   organization, the central mission of which is to defend the Constitution of the
                                                      21   United States and the People’s rights, privileges and immunities deeply rooted in
                                                      22   this Nation’s history and tradition, especially the inalienable, fundamental, and
                                                      23   individual right to keep and bear arms.
                                                      24         5.     Plaintiff Firearms Policy Foundation (“FPF”) is a 501(c)3 nonprofit
                                                      25   organization, the central mission of which is to defend the Constitution of the
                                                      26   United States and the People’s rights, privileges and immunities deeply rooted in
                                                      27   this Nation’s history and tradition, especially the inalienable, fundamental, and
                                                      28   individual right to keep and bear arms.


                                                                                                      2
                                                                        DECL. OF BRANDON COMBS ISO ISSUANCE OF PRELIM. INJUNCTION
                                                     Case 5:18-cv-02225-DDP-SHK Document 11-3 Filed 10/24/18 Page 3 of 3 Page ID #:89



                                                       1         6.     CGF, FPC, and FPF have individual members and supporters residing
                                                       2   in Riverside County, California, who are or would be adversely affected by the
                                                       3   defendants’ CCW Policy, including individual plaintiff Arie van Nieuwenhuyzen.
                                                       4   But for the unlawful policies and practices challenged in their complaint, CGF,
                                                       5   FPC, and FPF members and supporters who reside within the County of Riverside
                                                       6   would apply for a CCW license and, if granted by the sheriff, would carry firearms
                                                       7   in public for lawful purposes including their own self-defense, but they refrain
                                                       8   from carrying firearms outside their homes for fear of arrest, prosecution, fine, and
                                                       9   incarceration.
                                                      10         7.     Unless and until the defendants are so restrained and enjoined, our
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                      11   organizations’ members and supporters residing in Riverside County will be
                                                      12   deprived, and continue to be deprived, of their ability to submit CCW applications
                                                      13   and exercise such rights afforded by a CCW license, in violation of the Equal
                                                      14   Protection Clause, and the rights guaranteed under the Fourteenth and Second
                                  Attorneys at Law




                                                      15   Amendments to the United States Constitution.
                                                      16          8.    Plaintiffs are accordingly requesting that the court enjoin the
                                                      17   Riverside Sheriff’s Department from continuing to enforce its CCW Policy insofar
                                                      18   as it prevents lawful permanent residents from applying for and obtaining CCW
                                                      19   licenses that would otherwise be available to similarly situated U.S. Citizens.
                                                      20         I declare under penalty of perjury that the foregoing is true and correct.
                                                      21
                                                                        October 24, 2018
                                                           Executed on: _______________
                                                      22
                                                                                                                 BRANDON COMBS
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28


                                                                                                     3
                                                                        DECL. OF BRANDON COMBS ISO ISSUANCE OF PRELIM. INJUNCTION
